Citation Nr: 0434506	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  97-06 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from May 1970 to August 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1996 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma 
Regional Office (RO).  The claim was subsequently transferred 
to the Waco RO.  In August 2002, the Board issued a decision 
which confirmed the denial of the veteran's claim to reopen.  

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In June 2003, the 
Secretary of Veterans Affairs, and the veteran, through his 
attorney, filed a joint motion to vacate the Board's decision 
and remand the case to the Board for further action.  The 
Court granted that motion in an order issued later in June 
2003.  The Board remanded the case in December 2003 for 
additional action pursuant to the terms of the joint motion.  
The requested action has since been completed, and the case 
is now before the Board for further appellate review.


FINDINGS OF FACT

1.  In March 1988, the RO denied service connection for a 
back disorder.  The veteran appealed, but the denial of the 
claim was confirmed by the Board in April 1989.

2.  In a March 1990 decision, the RO confirmed and continued 
the prior denial of service connection for a back disorder 
and notified the veteran of this decision and of his 
procedural and appellate rights; however, a notice of 
disagreement was not received within the subsequent one-year 
period.

3.  Evidence submitted since the RO's March 1990 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The RO's March 1990 decision which confirmed and 
continued the prior denial of service connection for a back 
disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted since 
the RO's March 1990 decision, thus, the claim of service 
connection for a back disorder is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

VA's duty to notify claimants of necessary information or 
evidence:  (1) When VA receives a complete or substantially 
complete application for benefits, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf 
of the claimant.  VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  If VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application.  If the claimant has 
not responded to the request within 30 days, VA may decide 
the claim prior to the expiration of the one-year period 
based on all the information and evidence contained in the 
file, including information and evidence it has obtained on 
behalf of the claimant and any VA medical examinations or 
medical opinions.  If VA does so, however, and the claimant 
subsequently provides the information and evidence within 
one year of the date of the request, VA must readjudicate 
the claim.  (2) If VA receives an incomplete application for 
benefits, it will notify the claimant of the information 
necessary to complete the application and will defer 
assistance until the claimant submits this information. 
38 C.F.R. § 3.159(b).  

VA's duty to assist claimants in obtaining evidence:  Upon 
receipt of a substantially complete application for benefits, 
VA will make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate the claim.  VA will make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  Such reasonable efforts will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  A 
follow-up request is not required if a response to the 
initial request indicates that the records sought do not 
exist or that a follow-up request for the records would be 
futile.  If VA receives information showing that subsequent 
requests to this or another custodian could result in 
obtaining the records sought, then reasonable efforts will 
include an initial request and, if the records are not 
received, at least one follow-up request to the new source or 
an additional request to the original source.  38 C.F.R. 
§ 3.159(c).  

VA will make as many requests as are necessary to obtain 
relevant records from a Federal department or agency.  These 
records include but are not limited to military records, 
including service medical records; medical and other records 
from VA medical facilities; records from non-VA facilities 
providing examination or treatment at VA expense; and records 
from other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c).  

Obtaining records in compensation claims: In a claim for 
disability compensation, VA will make efforts to obtain the 
claimant's service medical records, if relevant to the 
claim; other relevant records pertaining to the claimant's 
active military, naval or air service that are held or 
maintained by a governmental entity; VA medical records or 
records of examination or treatment at non-VA facilities 
authorized by VA; and any other relevant records held by any 
Federal department or agency.  The claimant must provide 
enough information to identify and locate the existing 
records including the custodian or agency holding the 
records; the approximate time frame covered by the records; 
and, in the case of medical treatment records, the condition 
for which treatment was provided. 38 C.F.R. § 3.159(c)

Providing medical examinations or obtaining medical 
opinions:  In a claim for disability compensation, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:
(A) Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B) Establishes that the veteran suffered an event, injury 
or disease in service, or has a disease or symptoms of a 
disease listed in §3.309, §3.313, §3.316, and §3.317 
manifesting during an applicable presumptive period provided 
the claimant has the required service or triggering event to 
qualify for that presumption; and
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.
Paragraph (4)(i)(C) could be satisfied by competent evidence 
showing post-service treatment for a condition, or other 
possible association with military service.
Paragraph (c)(4) applies to a claim to reopen a finally 
adjudicated claim only if new and material evidence is 
presented or secured. 38 C.F.R. § 3.159(c)

Circumstances where VA will refrain from or discontinue 
providing assistance: VA will refrain from providing 
assistance in obtaining evidence for a claim if the 
substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim.  VA will discontinue providing assistance in 
obtaining evidence for a claim if the evidence obtained 
indicates that there is no reasonable possibility that 
further assistance would substantiate the claim.  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to:
(1) The claimant's ineligibility for the benefit sought 
because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility;
(2) Claims that are inherently incredible or clearly lack 
merit; and
(3) An application requesting a benefit to which the 
claimant is not entitled as a matter of law. 38 C.F.R. 
§ 3.159(d)

Duty to notify claimant of inability to obtain records: (1) 
If VA makes reasonable efforts to obtain relevant non-
Federal records but is unable to obtain them, or after 
continued efforts to obtain Federal records concludes that 
it is reasonably certain they do not exist or further 
efforts to obtain them would be futile, VA will provide the 
claimant with oral or written notice of that fact.  VA will 
make a record of any oral notice conveyed to the claimant.  
For non-Federal records requests, VA may provide the notice 
at the same time it makes its final attempt to obtain the 
relevant records.  In either case, the notice must contain 
the following information:
(i) The identity of the records VA was unable to obtain;
(ii) An explanation of the efforts VA made to obtain the 
records;
(iii) A description of any further action VA will take 
regarding the claim, including, but not limited to, notice 
that VA will decide the claim based on the evidence of 
record unless the claimant submits the records VA was unable 
to obtain; and
(iv) A notice that the claimant is ultimately responsible 
for providing the evidence.
(2) If VA becomes aware of the existence of relevant records 
before deciding the claim, VA will notify the claimant of 
the records and request that the claimant provide a release 
for the records.  If the claimant does not provide any 
necessary release of the relevant records that VA is unable 
to obtain, VA will request that the claimant obtain the 
records and provide them to VA. 38 C.F.R. § 3.159(e)

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to reopen and substantiate his claim.  
The Board concludes the discussions in the rating decision, 
the statement of the case (SOC), the supplemental statements 
of the case (SSOCs), and letters sent to the appellant 
informed him of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in June 2004, provided the appellant 
with an explanation of what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter noted that the VA would 
be responsible for getting relevant records held by any 
Federal Agency, and that this may include medical records 
from the military, from VA hospitals or from the Social 
Security Administration.  The letter also advised him that on 
his behalf, the VA would make reasonable efforts to get 
relevant records not held by any Federal Agency, including 
medical records from State or local government, private 
doctors and hospitals, or current or former employers.  He 
was advised that he must give the VA enough information about 
his records so that the VA could request them.  The letter 
noted that it was the veteran's responsibility to make sure 
that the VA received all requested records that were not in 
the possession of a Federal department or agency.  

The letter adequately advised him to submit any relevant 
evidence in his possession.  The letter advised the veteran 
of what the evidence must show to support a claim for service 
connection, and noted that to establish service connected 
compensation benefits the evidence must show that:

(1) You had an injury in military service or a 
disease that began in or was made worse during 
military service or an event inservice causing 
injury or disease. 
(2) You have a current physical or mental 
disability.  Medical evidence, including a VA 
examination will show this.  Otherwise, we can use 
statements from you or others that show you have 
persistent or recurrent symptoms of a disability.  
(3) There is a relationship between your current 
disability and an injury, disease, or event in 
military service.  Medical records or medical 
opinions usually show this relationship.  However, 
under certain circumstances, VA may conclude that 
certain disabilities were cause by service, even if 
there is no specific evidence proving this in your 
particular claim.  The relationship is presumed for 
these veterans who have certain diseases:
-former prisoners of war
-veterans who were exposed to certain chronic or 
tropical disease which become evidence within a 
specific period of time
-veterans who were exposed to ionizing radiation, 
mustard gas, or Lewisite while in service
-veterans who served in Vietnam or Southwest Asia 
during the Gulf War

Veterans who have certain kinds of disease/service 
combinations may qualify for an automatic 
presumption of service connection.

The letter also noted that the veteran's claim for service 
connection for a back disorder had been previously denied, 
and that he must present new and material evidence to reopen 
the claim.  

The RO also supplied the appellant with the applicable 
regulations in the SOC and SSOCs.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

In Pelegrini v. Principi, 18 Vet App 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement of section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter and was given an 
ample opportunity to respond.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant has declined a hearing.  The Board 
does not know of any additional relevant evidence which is 
available.  The veteran did not respond to the VCAA letter of 
June 2004 with any information to allow the VA to attempt to 
obtain additional records.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).




II.  Background

In a March 1988 rating decision, service connection was 
denied for residuals of a back injury.  The veteran appealed 
that determination to the Board.  In an April 1989 decision, 
the Board denied service connection for a back disorder.  The 
evidence of record at that time consisted of the service 
medical records; medical reenlistment examinations for the 
United States Naval Reserve dated in June 1980 and July 1982; 
private medical evidence dated from 1984 to 1988 from CT 
Radiology Associates, Ltd., Alan R. Levinstone, M.D., Joe 
Blumenau, M.D., and Worker Compensation Unit insurance 
records.  

A service medical record dated in July 1970 shows that the 
veteran reported injuring his back in an auto accident.  It 
was noted that he had tight muscles in the low back.  Another 
medical record also dated in July 1970 shows a complaint of 
pain in the ribs and mid back.  X-rays were negative.  A 
record dated in June 1974 reflects a complaint of lower back 
pain.  Another record entry which is undated (but made prior 
to a subsequent entry in November 1974) indicates that the 
veteran sustained a contusion of the posterior chest when he 
was struck by a cable.  

The reports of medical history given by the veteran in August 
1974, April 1975 and January 1976 for the purpose of 
"diving" show that he specifically denied having a history 
of recurrent back pain.  Reports of medical examinations 
conducted in August 1974 and January 1976 show that clinical 
evaluation of the spine was normal.  The report of medical 
history given by the veteran in May 1976 for the purpose of 
separation from service also shows that he denied having 
recurrent back pain.  The report of a medical examination 
conducted at that time shows that clinical evaluation of the 
back was normal.  Reports of medical history given by the 
veteran in June 1980 and July 1982 in connection with reserve 
service show that he again denied having recurrent back pain.  
Clinical evaluation of the spine at those times was normal.  

In the April 1989 decision, the Board found that while the 
veteran received inservice treatment for back complaints, 
these incidents were acute and transitory and resolved 
without residual disability, and that his current back 
disability was not due to disease or injury during service.  
The Board noted that the separation reports of history and 
medical examination showed no complaints or findings of back 
disability, and that in addition, Navy reserve examination 
reports of 1980 and 1982 were negative.  The Board further 
noted that while the veteran contended that he was struck by 
a cable on his back during service, the service medical 
records actually showed that he was struck in the chest area.  
The Board concluded that a back injury was not incurred in or 
aggravated by active service nor was arthritis presumed to 
have so been incurred.

Thereafter, additional evidence was received.  A November 
1988 computerized tomography (CT) revealed mildly bulging 
discs at L3-L4 and at L4-L5 as well as hypertrophic 
degenerative changes of the facet joints with slight 
narrowing of the left neural foramen at L5-S1.  A December 
1989 report of Michele Doone, D.C., a chiropractor, revealed, 
in pertinent part, that the veteran had retrolisthesis of L5 
and a right vertebral body rotation of L1-L5.  She also 
referred to the CT report.  She opined that the severity of 
osteodegenerative arthritic changes could not possibly be due 
to a post-service September 1988 Workman's Compensation 
injury.  She opined that his moderate to severe findings 
placed him in Phase III Spinal degeneration with an onset 
date of approximately 15 years ago which seemed to be in 
close proximity to injury in 1973, while the veteran was on 
active duty.

October 1988 to October 1989 records of William Tobleman, 
Jr., M.D., revealed that the veteran reported both inservice 
and post-service back injuries.  His chief complaint was of a 
work related injury said to have occurred in September 1988.  
It was specifically noted in an October 1988 record that:

He suffered some sort of injury to his lumbar spine 
when he was in the service and was told that he 
might have problems with his back but this injury 
is said to have occurred almost 20 years ago and 
the patient denies that he was experiencing any 
problem with his back whatsoever in regards to 
pain, aching or discomfort since until the most 
recent injury said to have occurred on or abouts 9-
30-88.

A February 1990 VA examination revealed that the veteran 
reported having sustained an inservice low back injury.  
Physical examination revealed cervical spine disability.  
However, x-rays also revealed degenerative joint disease 
changes between T12 and L1.  The pertinent diagnosis was 
history of low back injury when struck by a cable in 1973 and 
with residual intermittent episodes of low back pain.  

In a March 1990 rating decision, the RO confirmed and 
continued the prior denial of service connection for a back 
disorder.  The RO noted that while Michele Doone, D.C., 
opined that the veteran's current back disorder had its onset 
during service, her opinion was not substantiated by the 
service medical records.  The veteran was notified of this 
decision and of his procedural and appellate rights in an 
April 1990 letter.  He did not appeal.

In August 1993, the veteran sought to reopen his claim of 
service connection for a back disorder.  In a November 1993 
letter, he was advised that he needed to submit new and 
material evidence to reopen his claim of service connection.  
Thereafter, no evidence was forthcoming.

In a March 1994 decision letter, the RO indicated that new 
and material evidence had not been submitted to reopen the 
claim.

In August 1994, the veteran again sought to reopen his claim 
of service connection for a back disorder.  This statement 
was received within one year of the March 1994 decision which 
denied his claim.  In a November 1994 letter, he was advised 
that he needed to submit new and material evidence to reopen 
his claim of service connection.

Thereafter, a duplicate of the opinion of Michele Doone, 
D.C., and of the February 1990 VA examination report were 
received.

Subsequently, VA records dated from 1993 to 1994 were 
received which showed that the veteran was treated for back 
pain in July 1994.  In March 1995, the veteran was afforded 
VA examinations for evaluation of psychiatric disability and 
facial scarring.  They did not pertain to back disability.  
Likewise, an August 1995 psychiatric examination also did not 
pertain to back disability.

Subsequently, VA records dated from 1995 to 1996 were 
received which showed that the veteran was using a back brace 
in August 1995.

In a May 1996 statement, the veteran indicated that he was 
struck by a cable in the back during service.

In May 1996, the RO issued a letter stating that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a back disorder.

In a June 1996 statement, the veteran again asserted that he 
injured his back during service when he was struck in the 
back and had been wearing a back brace for the last 13 years.

In a lay statement received in January 1997, the veteran's 
wife indicated that after the veteran returned from Vietnam, 
he complained how his back was always hurting him.  In a May 
1997 statement, the veteran reiterated his prior assertions.

Thereafter, a May 1996 VA outpatient record was received 
which showed that the veteran reported to the examiner that 
he injured his back during service when he was struck by a 
cable and that his back continued to hurt.

An Agent Orange registry sheet examination report dated in 
1996 shows that the veteran gave a history of having a back 
injury in May 1973 when a cable broke and hit him in the 
back.  The diagnoses included traumatic back injury.  

Subsequently, VA records dated from 1994 to 1997 were 
received which reflected psychiatric treatment.  The veteran 
expressed to his examiners that he had back problems.

In January 1998, the veteran was afforded a VA psychiatric 
examination which did not pertain to back disability.

Thereafter, a 1996 VA outpatient record was received which 
did not pertain to a back disability.  Subsequent 1999 
records reflected psychiatric treatment.  The veteran 
expressed to his examiners that he had chronic back problems.

Thereafter, VA records dated from 1993 to 1999 were received 
which showed treatment over the years for degenerative joint 
disease of the spine.

Subsequently, a duplicate service medical record was 
received.  VA medical records from 1999 pertaining to 
psychiatric treatment did not reflect back treatment.  
Thereafter, prescription receipts were received.  Also, 
additional recent VA records were received which showed the 
continued diagnosis of arthritis of the spine.

In January 2000, the veteran was afforded a VA psychiatric 
examination which did not pertain to back disability.  In 
addition, a January 2001 psychiatric consultation did not 
pertain to back disability nor did psychiatric consultation 
reports dated through November 2001.  A February 1996 VA 
outpatient record pertaining to a skin disorder also did not 
address back disability.

III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If the veteran served 90 days or more during a period of war, 
and arthritis is manifest to a compensable degree within one 
year after separation from service, it may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies 
following disease of the central or peripheral nervous 
system; healed fractures; absent, displaced or resected 
parts of organs; supernumerary parts; congenital 
malformations or hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent active disease or 
injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  In the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(d).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

When a claim has been disallowed by the RO or the Board, it 
may not thereafter be reopened unless new and material 
evidence is submitted. 38 U.S.C.A. §§ 5108, 7104, 7105.  
According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits. Evans v. Brown, 9 Vet. App. 273 
(1996).  In this case, the last final decision of record was 
the March 1990 rating decision.

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a).  Some evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability and is, therefore, new 
and material.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

Significantly, nothing in the VCAA requires the VA to reopen 
a claim that has been disallowed except when new and material 
evidence has been secured and presented.  See 38 U.S.C.A. 
§ 5103(f).  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently amended.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001).

The evidence added to the record since the final March 1990 
rating decision is cited above.  The evidence which has been 
added to the record which consists of duplicate copies of old 
evidence is obviously not new.  The copies of the veteran's 
prescriptions do not show that the veteran currently has a 
back disorder which is etiologically related to service.  
Accordingly, that evidence, while new, is not material.

The veteran's contentions that he was injured during service 
when a cable struck him in the back are cumulative and 
duplicative of his contentions of record at the time of the 
March 1990 rating decision.  This contention is not new, as 
the appellant had asserted such at the time of the previous 
rating decisions.  See Reid v. Derwinski, 2 Vet. App. 312, 
315 (1992).  The lay statement from his wife stated that the 
veteran complained of back problems when he returned from 
Vietnam.  While his wife is competent to state that she heard 
the veteran complain of back problems, she is not competent 
to opine that he was suffering from a back disorder which was 
etiologically related to service.  In any event, as neither 
the veteran or his wife is shown to possess the appropriate 
medical expertise and training to competently offer an 
opinion as to whether the veteran currently has residuals of 
injuries he allegedly incurred during service, any statements 
purporting to do so cannot constitute material evidence. See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these 
reasons, the unsupported lay statements, even if new, do not 
serve as a predicate to reopen a previously disallowed claim 
under the facts of this case. See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Laypersons are not competent to give a 
medical opinion as to diagnosis or causation.  Therefore, 
these statements are not new and material evidence, see 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen the claim. See Savage v. Gober, 10 
Vet. App. 488 (1997); Moray.

With regard to the newly submitted medical evidence, that 
evidence does not reflect any medical opinion relating 
current back disorder to service.  While examiners noted the 
veteran's complaints of back problems and his reports that he 
initially injured his back during service, no person with 
medical expertise independently opined that there is any 
relationship whatsoever between a current back diagnosis and 
service.  An examiner's recitation of a veteran's reported 
history of a disorder does not constitute competent medical 
evidence in support of a claim. See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute medical 
evidence of the required nexus. LeShore.  The recorded 
histories in the medical reports, therefore, do not 
constitute competent evidence of a nexus between the 
veteran's current back diagnoses and service.  Although the 
VA Agent Orange examination contained a diagnosis of 
traumatic back injury, it appears that the examiner was 
simply repeating the history given by the veteran.  To the 
extent that it is argued that this is a medical opinion 
linking a current disorder to service, the Board notes that 
there was no supporting rationale.  Moreover, he did not 
provide an explanation for that conclusion.  A bare 
conclusory opinion without an explanation of the basis for 
the opinion is not adequate to support the claim.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).  The Board notes that 
there is no clinical data or other rationale to support this 
opinion; nor is there anything otherwise in the record that 
would give it substance.  Therefore, the opinion is 
essentially unsupported.  See Bloom v. West, 12 Vet. App. 185 
(1999).  Moreover, it does not appear that the examiner had 
reviewed the veteran's medical records and there is no 
indication that the examiner was aware of the post service 
back injuries.  An opinion based on an inaccurate history has 
essentially no probative value.  See Kightly v. Brown, 6 Vet. 
App. 200 (1994).  Therefore, the newly submitted medical 
evidence does not bear directly and substantially on the 
question of whether a current back disorder is related to 
service, and this evidence, while new, cannot be deemed 
"material" for purposes of reopening the veteran's claim.

Accordingly, the Board finds that the additional evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156.  
Accordingly, the Board concludes that new and material 
evidence has not been submitted since the RO's March 1990 
decision, thus, the claim of entitlement to service 
connection for a back disorder is not reopened.


ORDER

New and material evidence has not been submitted since the 
RO's March 1990 decision and the claim of service connection 
for a back disorder is not reopened.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



